Title: From George Washington to William Livingston, 23 January 1781
From: Washington, George
To: Livingston, William


                        
                            Dear Sir,
                            New Windsor Janry 23d 1781
                        
                        Having received information from Colo. Shreve of the defection of the Jersey line, and apprehending the most
                            dangerous consequences may ensue unless an immediate stop shall be put to such horrid proceedings; I am now taking the
                            most vigorous coercive measures for that purpose.
                        I thought it necessary your Excellency should be apprised of my intention, in order to prevent any compromise
                            being made with the mutineers; as well as to have the militia of the State in readiness to co-operate with the detachment
                            I have ordered under Major General Howe to quell the insurrection.
                        I doubt not, we shall derive every aid from the good People of Your State in suppressing this Mutiny not only
                            from a conviction of the dangerous tendency of such proceedings to effect the entire dissolution of the army, but as it
                            may affect Civil, as well as Military authority to have a redress of grievances demanded with arms—and also from a sense
                            of the unreasonable conduct of the Jersey Troops in revolting at a time when the State was exerting itself to redress all
                            their real grievances.
                        It will be necessary to take your Measures with secresy & advise (Genl Howe) the Commanding officer
                            of the detachment of them—who will March (if the heavy fall of Snow last night does not render it impracticable) by the
                            rout of Ringwood, Pompton, &ca. I have the honor to be with great respt & Regd—Dr Sir Yr Most Obt
                            & most Hble Servt

                        
                             Go: Washington
                        
                    